Citation Nr: 1122272	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of burn injuries of both hands and wrists.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1968 and also had subsequent periods of National Guard and Reserve duty from February 1971 to February 1991, with numerous periods of active duty for training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO) (which, inter alia, denied service connection for hypertension and residuals of flash burn to the right wrist) and a July 2007 rating decision (which denied service connection for residuals of flash burns of both wrists and hands).  In May 2011, additional medical evidence was received at the Board without a waiver of RO consideration.  The Board reviewed this evidence (which was initially received at the Portland, Oregon, RO in January 2008 and bounced around between the Portland, Oregon; Manchester, New Hampshire; and Nashville, Tennessee, ROs before arriving at the Appeals Management Center (AMC) in Washington, DC in April 2011 and the Board in May 2011 and consists of private medical records dated from September 2004 to January 2008) and found that in part it is not relevant and in remaining part it is either duplicative or cumulative to what the RO has considered.  Consequently, it is not necessary for the Board to remand the case to the RO for their initial review of the additional submission.

The issue of service connection for residuals of left hand and wrist burn injuries is being REMANDED to the RO via the AMC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.

2.  The Veteran's burn injuries of the right hand and wrist in service were acute and resolved without residual pathology; the preponderance of the evidence is against a finding that any current right hand disability is related to a burn injury in service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Service connection for residuals of right hand and wrist burn injuries is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2006 letter explained the evidence necessary to substantiate the claim for service connection for hypertension and a November 2006 letter explained the evidence necessary to substantiate the claim for service connection for residuals of burns to both hands.  These letters also explained the evidence VA was responsible for providing and the evidence he was responsible for providing; and in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), they also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA hands examination in March 2009 (with addendum in December 2009).  His claims file was not available at the time of the examination; however, it was reviewed in connection with preparation of the addendum.  The examination report and addendum, combined, provide a thorough evaluation and medical opinion based on a review of the Veteran's medical history, with notation of all findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not been afforded a VA examination with respect to his claim seeking service connection for hypertension.  However, with no objective evidence of related injury, disease, or event in service, and with no competent evidence even suggesting this disability might be related to service, even the low threshold standard outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and examination to secure a medical nexus opinion is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).
In addition, certain chronic diseases (among them hypertension) may be presumed to have been incurred or aggravated in service if manifested within a specified period of time (one year for hypertension) after discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.  Any disease diagnosed after discharge from service may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Hypertension

The Veteran claims that hypertension was initially diagnosed and treated while he was serving on active duty with the Oregon ANG (Air National Guard).  

The Veteran's active duty STRs are silent for findings related to hypertension.  His October 1960 enlistment examination shows his blood pressure was 124/66; and his October 1968 service separation examination report shows his blood pressure was 130/78.  STRs include a single elevated blood pressure reading of 144/110 (in connection with treatment for 1st and 2nd degree electrical burns of the hands and wrists).  

National Guard records from February 1971 through February 1985 show (with one noted exception) numerous normal blood pressure readings (i.e., the systolic reading was less than 140 mm. and the diastolic reading was less than 90 mm.).  Readings recorded were 108/76 in February 1971, 126/84 in April 1972, 118/90 in March 1975, 126/84 in February 1981, and 136/86 in February 1985.  The examination reports note that the Veteran endorsed that he had no history of high or low blood pressure.  

The earliest clinical notation of hypertension is in a February 1994 private treatment record that notes the Veteran was seen for high blood pressure and includes an assessment of hypertension.  Private treatment records, dated from November 1986 to the present, include an October 1991 medical history questionnaire wherein the Veteran reported he had no history of high blood pressure.  The private treatment reports are silent for findings of hypertension prior to February 1994.  

It is not in dispute that the Veteran has hypertension.  However, there is no evidence that such disability was manifested in service.  The STRs from the Veteran's active duty service (with the exception of a single isolated reading, when he was being treated for burn injuries, and which is not diagnostic of hypertension; see 38 C.F.R. § 4.104, C0de 7101, Note 1) are silent for hypertension.  All active duty service periodic examinations found normal blood pressure readings.  The Board notes that records from his postservice National Guard service examinations from February 1971 to February 1985 are also (with the exception of a single diastolic reading of 90in March 1975) silent for elevated blood  pressure.  [Notably, National Guard service is not considered active duty service qualifying for VA compensation unless the specific period of service is federalized.  See 38 C.F.R. § 3.6(c)(3)].  Significantly, private treatment records prior to 1994 are also silent with respect to hypertension.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that hypertension was manifest in the first postservice year (from following his November 1968 separation from active duty), service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  

Given the above, to establish service connection for hypertension the Veteran must affirmatively show, by competent (medical) evidence, that his hypertension is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence.  There is no competent evidence that hypertension (as defined by regulation) was manifested prior to 1994.  Such a lengthy (26 years) interval between active duty service and the initial postservice clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Veteran's own statements relating his hypertension to his period of National Guard service are without legal merit (since, as was noted for such service to be qualifying active duty, the specific period of time had to be federalized service, and there is no suggestion or allegation of such).   [Regardless, the blood pressure readings he has highlighted are not diagnostic of hypertension by VA standards.  See 38 C.F.R. § 4.104, Code 7101, Note (1).]

The preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, such claim must be denied.




Residuals of Right Hand Burn Injuries

STRs show that on August 26, 1964 the Veteran sustained 1st and 2nd degree electrical burns to both hands and wrists.  He was initially given Demerol and his burns were soaked and cleaned.  On September 1, 1964, the Veteran complained of pain around the wrists, the assessement was burn with infection.  After follow-up on September 3 and 8, 1964, the remaining STRs and postservice treatment records are silent for complaints or treatment referrable to the Veteran's bilateral hand and wrist burn injuries.  

Postservice private treatment records show that in February 1994 the Veteran initially complained of extreme tenderness on the inner and outer epicondyle, medial and lateral epicondyle as well as the olecranon process after doing an excessive amount of hammering with his right hand.  X-ray of the elbow showed calcific deposits on each of the epicondyles and a spur formation in the olecranon.  The assessment was calcific tendonitis of the right elbow.  In July 2001, the Veteran complained of right lateral neck and scalp paresthesia.  His physician attributed this to C1 nerve root irritation.  In November 2001, it was noted that his right sided neck pain occasionally went into his right extremity.  Electrodiagnostic testing in May 2002 for neck and right upper extremity pain and numbness confirmed the presence of fairly mild, chronic cervical radiculopathy, primarily in the C6-7 distribution on the right and moderately severe right median neuropathy, consistent with carpal tunnel syndrome and mild right ulnar motor neuropathy at the elbow, consistent with compression at this location.  In September 2005, the Veteran complained primarily of right hand discomfort, although both hands were somewhat involved.  He reported a two year history of problems, particularly with positioning the hands for driving, reading and, most recently, sleeping.  The Veteran underwent right carpal tunnel decompression in October 2005.  

A February 2008 report of VA joints examination includes an impression of right lateral epicondylitis and a mild symptom of ulnar neuropathy on the right hand, although normal motor and sensory findings during examination.  [Notably, the examiner opined that the Veteran's current findings of degenerative osteoarthritis as likely as not include findings identified in 1968 and a March 2008 rating decision granted service connection for right lateral epicondylitis (claimed as degenerative condition right elbow).]

A February 2009 Decision Review Officer Informal Hearing report notes that the Veteran is claiming that his August 1964 electrical burns to the hands and wrists have chronic residuals, including carpal tunnel syndrome, pain and stiffness, skin discoloration, and/or neuropathy.  It was requested that the Veteran's hands and wrists be examined to confirm all burn residuals associated with in-service electrical burns.  

A March 2009 report of VA examination of the hands and wrists notes that the Veteran's claims file was not available for review at the time of examination.  Nevertheless, the examiner correctly noted that the Veteran had sustained 1st and 2nd degree electrical burns to the hands and wrists in August 1964; did repairs on ground equipment for airplanes such as generators, winches, and compressors and retired from the Oregon National Guard in 1994; and retired in March 2001 from 20 years working as an electrician doing traffic signals maintenance, installation and repairs.  The Veteran reported that the skin on his hands and wrists was healed at the time of his discharge from active duty service in November 1968 but it was still sensitive to sunlight - he could easily get sunburn with blistering on the backs of his hands and had to be careful.  At the time of examination, the Veteran reported that he has no further problems with the skin of his hands with rashes or burning and stated that his hands are not as sensitive to sunlight and other irritants as they used to be.  He reported right carpal tunnel surgery in 2005 that had helped his right hand symptoms considerably.  The impression was history of burns to right and left hand, healed with no scarring, no contractures or other restrictions identified; trigger fingers on both hands, not related to his burns in military service; and right carpal tunnel syndrome treated surgically in 2005, with currently available information, his right carpal tunnel syndrome was not related to either his burns or other aspects of military service.  The examiner also opined that, with currently available information, the first and second degree burns of the Veteran's hands and wrists are less likely than not to be the cause of his carpal tunnel and wrist neuropathies.  

A December 2009 addendum to the March 2009 examination report notes that the Veteran's claims file was reviewed and the Veteran had returned for another examination.  The examiner noted the Veteran's medical history as previously reported.  In addition, the Veteran reported getting diesel fuel on his right hand and developing a rash for several weeks in 1988.  He did not recall any further skin problems on his right hand for the last 20 years.  The Veteran reported numbness and tingling in the right hand in the 1980's and spending his time for over 20 years working with his hands in the outdoors and in the cold elements, fixing traffic signals and lights for the state of Oregon.  He reported that his right hand pain went down to 0 (on a scale of 10) after his 2005 carpal tunnel surgery; however, three months previously, he developed right thumb pain after hammering for 20 minutes.  He reported no numbness, tingling or problems elsewhere on his right hand.  Physical examination revealed intact sharp touch, light touch, and 5mm two-point discrimination in all digits of both hands, tenderness on the palmer aspect of the proximal of his right thumb, negative tonals and Phalen's test, no abnormalities of the skin and no scarring or cutaneous residuals of either hand or wrist.  The examiner noted that he was "unable to find medical history or records that would link the nerve conditions in [the Veteran's] right hand to the burns he sustained to his hands" during his military service in 1964 or residuals of those burns and that it would be speculation for him to attribute these nerve changes to those burns using currently available information.  

The Board finds that the preponderance of the evidence of record is against a finding that any current right hand or wrist disability is related to the Veteran's service.  Although he was treated for 1st and 2nd degree electrical burns to both hands and wrists during service in August 1964, those injuries were acute and transitory (and resolved), as shown by the STRs which show September 8, 1964 as the last treatment for the Veteran's hand burn injuries in service as well as the March 2009 and December 2009 VA examiner's opinions.  Specifically, the March 2009 opinion states that the Veteran's right hand burn injuries healed with no scarring, contractures or other restrictions and that his trigger fingers and right carpal tunnel syndrome are unrelated to his burns in service or other aspects of military service.  Similarly, the December 2009 VA examiner opined that he was "unable to find medical history or records that would link the nerve conditions in [the Veteran's] right hand to the burns he sustained to his hands" during his military service in 1964.  The March 2009 opinion is based on an accurate medical history, the December 2009 opinion is based on a review of the entire record, and both opinions are based on examination of the Veteran and consideration of his allegations, and are consistent with the clinical history of the claimed disability.  The December 2009 opinion is supported by stated rationale, which cites to the absence of "medical history or records that would link the nerve condition in [the Veteran's] right hand" to the burns in service.  Thus, the VA opinions are probative evidence in the medical nexus question presented.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Furthermore, there is no competent (medical opinion) evidence to the contrary (i.e., even suggesting that there may be a nexus between the Veteran's current right hand nerve disability and his service).  Consequently, the opinions are persuasive.  The evidence of the Veteran's 20 year employment history of working with his hands outdoors as an electrician maintaining traffic lights after which chronic right upper extremity pathology is first documented postservice (in February 1994, 30 years after his burn injury in service) is, of itself, compelling evidence against the Veteran's claim for service connection for residuals of burn injury to the right hand and wrist.  

As noted, there is no competent evidence that relates the Veteran's right hand pathology to his service, or even suggests there may be such nexus.  The etiology of the underlying disability associated with the Veteran's complaints of right hand pain and numbness is a complex medical question that requires medical knowledge/training.  See Espiritu v. Derwinski, 2 Vet. App. 492,495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  Significant also is the 30 year postservice interval during which the Veteran received no treatment for right hand complaints.  The United States Court of Appeals for the Federal Circuit has held that such lengthy time interval between service and the initial postservice evidence of a disability is (of itself) a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seek to establish service connection on the basis a disability was aggravated by service).
The preponderance of the evidence is against the Veteran's claim of service connection for residuals of right hand and wrist burn injuries.  Accordingly, the claim must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for residuals of right hand and wrist burn injuries is denied.


REMAND

Regarding the claim of service connection for residuals of left hand and wrist burn injuries, the December 2009 VA examiner noted that he was unable to locate records of electrodiagnostic studies on the Veteran's left hand.  The examiner opined that, "with information available today, it [would] be speculation for me to attribute neurologic or orthopedic problems in [the Veteran's] left hand to the burns he sustained in 1964."  A review of the claims file found that the Veteran underwent electrodiagnostic testing of the left upper extremity in May 2010.  As this information was not available to the December 2009 examiner, an addendum nexus opinion which encompasses this information is necessary.

The record also reflects that the Veteran receives ongoing private treatment.  Any unassociated records of treatment the Veteran received for his left hand and wrist complaints may contain information pertinent to his claim and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his claimed left upper extremity disabilities since July 2010 ( i.e., the Board's prior remand) and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.

2.  The RO should forward the Veteran's claims file (with this remand, and with specific attention invited to the May 2010 electrodiagnostic test reports) to the December 2009 VA examiner/opinion provider for review and an addendum opinion that encompasses the May 2010 electrodiagnostic testing, and is responsive to the question of whether any current left hand or wrist disability is at least as likely as not (50 percent or better probability) related to the electrical burn injuries of the left hand and wrist sustained by the Veteran in service in August 1964?  If that VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate physician for the opinion sought.  The opinion-provider must explain the rationale for the opinion given.

3.  The RO should then readjudicate this matter.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


